
	

114 HR 1004 IH: Achievement Through Technology and Innovation Reauthorization Act of 2015
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1004
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Ms. Roybal-Allard introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To reauthorize the Enhancing Education Through Technology Act of 2001.
	
	
 1.Short titleThis Act may be cited as the Achievement Through Technology and Innovation Reauthorization Act of 2015. 2.Achievement through technology and innovationPart D of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6751 et seq.) is amended to read as follows:
			
				DAchievement through technology and innovation
 2401.Short titleThis part may be cited as the Achievement Through Technology and Innovation Act of 2015 or the ATTAIN Act. 2402.Purposes and goalsThe purposes and goals of this part are—
 (1)to ensure that States have high-quality technology plans to promote effective and innovative uses of technology and to ensure that every student has access to personalized, rigorous, and relevant learning to meet the goals of this Act to raise student achievement, close the achievement gap, and ensure highly effective teaching, and to prepare all students to be technology literate and college and career ready for the 21st century digital economy;
 (2)to evaluate, build upon, and increase the use of evidence-based and innovative systemic school redesigns that center on the use of technology that leads to school improvement, improved productivity, and increased student achievement;
 (3)to ensure that all educators are connected in an ongoing manner to technology-based and online resources and supports, including through enhanced ongoing, meaningful professional development to ensure that—
 (A)all educators are technology literate and effectively use technology to improve instruction and student outcomes; and
 (B)education administrators possess the capacity to— (i)provide leadership in the use of technology for systemic redesign of curriculum, instruction, and the education enterprise; and
 (ii)improve educational productivity; (4)to improve student performance, engagement, opportunity, attendance, graduation rates, and technology access through enhanced or redesigned curriculum or instruction;
 (5)to more effectively collect and use student performance and other data in a timely manner to inform instruction, address individualized student needs, support school decisionmaking, and support school improvement and increased student achievement, including through delivery of computer-based and online assessments;
 (6)to enhance the use of technology, online and blended learning for systemic education transformation, including curricula redesign and new instructional strategies to personalize learning; and
 (7)to increase education productivity and reduce costs through the use of technology, blended and online learning, including for the delivery of online assessments.
 2403.DefinitionsIn this part: (1)Local educational agencyThe term local educational agency includes a consortium of local educational agencies.
 (2)Student technology literacyThe term student technology literacy means student knowledge and skills in using contemporary information, communication, and learning technologies in a manner necessary for successful employment, life-long learning, and citizenship in the knowledge-based, digital, and global 21st century, as further defined by the State educational agency, which includes, at a minimum, the ability—
 (A)to effectively communicate and collaborate; (B)to analyze and solve problems;
 (C)to access, evaluate, manage, and create information and otherwise gain information literacy; (D)to demonstrate creative thinking, construct knowledge, and develop innovative products and processes; and
 (E)to do so in a safe and ethical manner. (3)High-quality technology planThe term high-quality technology plan means a plan that supports student learning powered by technology, and includes goals in a minimum of five areas: learning, assessment, teaching, infrastructure, and communication. Such a plan shall also include specific metrics for evaluating outcomes.
						2404.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated to carry out this part, $1,000,000,000 for fiscal year 2015, and such sums as may be necessary for each of the 5 succeeding fiscal years.
 (b)National technology activitiesOf the funds made available under subsection (a), the Secretary may reserve up to 2 percent to support national evaluation, technical assistance, and dissemination of effective practice to support States in adopting evidence-based best practices for using technology to transform learning.
 (c)Allocation of funds between State and local initiativesThe remaining funds made available under subsection (a) shall be available to carry out this part, as described in subsection (d).
						(d)Limitation
 (1)Local administrative costsOf the funds made available to a local educational agency under this part for a fiscal year, not more than 3 percent may be used by the local educational agency for administrative costs.
 (2)State administrative costsOf the funds made available to a State educational agency under section 2406(a)(1)(A), not more than 30 percent may be used by the State educational agency for administrative costs.
							2405.Allotment and reallotment
 (a)Reservations and allotmentFrom the amount made available to carry out this part under section 2404(a) for a fiscal year— (1)the Secretary shall reserve—
 (A)3/4 of 1 percent for the Secretary of the Interior for programs under this part for schools operated or funded by the Bureau of Indian Affairs; and
 (B)½ of 1 percent to provide assistance under this part to the outlying areas; and (2)subject to subsection (b), the Secretary shall use the remainder to award grants by allotting to each State educational agency an amount that bears the same relationship to such remainder for such year as the amount received under part A of title I for such year by such State educational agency bears to the amount received under such part for such year by all State educational agencies.
 (b)Minimum allotmentThe amount of any State educational agency's allotment under subsection (a)(2) for any fiscal year shall not be less than ½ of 1 percent of the amount made available for allotments to State educational agencies under this part for such year.
 (c)Reallotment of Unused FundsIf any State does not apply for an allotment under this subsection for any fiscal year, the Secretary shall reallot the amount of the allotment to the remaining States in accordance with this subsection.
						2406.Use of allotment by State
						(a)In general
 (1)In generalOf the amount provided to a State educational agency under section 2405(a)(2) for a fiscal year— (A)the State educational agency may use not more than 5 percent of such amount or $200,000, whichever amount is greater, to carry out activities under section 2408; and
 (B)the State educational agency shall distribute the remainder in accordance with paragraph (2). (2)Distribution of remainderThe State educational agency shall use the remainder to award subgrants, through a State-determined competitive process, to local educational agencies having applications approved under section 2409 for the activities described in section 2410.
 (b)Sufficient amountsIn awarding subgrants under subsection (a)(2) the State educational agency shall— (1)ensure the subgrants are of sufficient size and scope to be effective, consistent with the purposes of this part; and
 (2)ensure subgrants are of sufficient duration to be effective, consistent with the purposes of this part, including by awarding subgrants for a period of not less than 2 years that may be renewed for not more than an additional 1 year, based on performance;
 (A)give preference in the awarding of subgrants, and the providing of all technical assistance, to local educational agencies that serve schools in need of improvement, as identified under section 1116, including those schools with high populations of—
 (i)students who are English Language Learners; (ii)students with disabilities; or
 (iii)other subgroups of students who have not met the State's student academic achievement standards; and
 (B)ensure an equitable distribution among urban and rural areas of the State, according to the demonstrated need for assistance under this part of the local educational agencies serving the areas, with a priority for those areas with technology infrastructure in place that employ educational practices supported by rigorous evidence.
								2407.State applications
 (a)In generalTo be eligible to receive a grant under this part, a State educational agency shall submit to the Secretary, at such time and in such manner as the Secretary may specify, an application containing the contents described in subsection (b) and such other information as the Secretary may reasonably require.
 (b)ContentsEach State educational agency application submitted under subsection (a) shall include each of the following:
 (1)A description of the State’s high-quality technology plan, as defined under section 2403(3), details on how the State educational agency will support local educational agencies that receive subgrants under this part in meeting the purposes and goals of this part and the requirements of this part, including through technical assistance in using technology to redesign curriculum and instruction, improve educational productivity, and deliver computer-based and online assessment.
 (2)A description of the State educational agency's long-term goals and strategies for improving student academic achievement, including student technology literacy, through the effective use of technology.
 (3)A description of the priority area upon which the State educational agency will focus its assistance under this part, which shall be identified from among the core academic subjects, grade levels, and student subgroup populations that may be causing the most number of local educational agencies in the State to not make adequate yearly progress, as defined in section 1111(b)(2)(C).
 (4)A description of how the State educational agency will support local educational agencies to implement professional development programs pursuant to section 2410(2)(A).
 (5)A description of how the State educational agency will ensure that teachers, paraprofessionals, school librarians, and administrators in the State possess the knowledge and skills to use technology—
 (A)for curriculum redesign to change teaching and learning and improve student achievement; (B)for assessment, data analysis, and to personalize learning;
 (C)to improve student technology literacy; and (D)for their own ongoing professional development and for access to teaching resources and tools.
 (6)A description of the process, activities, and performance measures that the State educational agency will use to evaluate the impact and effectiveness of activities described in section 2408.
 (7)Identification of the State challenging academic content standards and challenging student academic achievement standards that the State educational agency will use to ensure that each student is technology literate consistent with the definition of student technology literacy, and a description of how the State educational agency will assess student performance in gaining technology literacy, including through embedding such assessment items in other State tests or performance-based assessments portfolios, or through other valid and reliable means. Nothing in this part shall be construed to require States to develop a separate test to assess student technology literacy.
 (8)An assurance that financial assistance provided under this part will supplement, and not supplant, State and local funds.
 (9)A description of how the State educational agency will, in providing technical and other assistance to local educational agencies, give priority to those identified by the State as being in the highest need of assistance, including those with the highest percentage or number of students from families with incomes below the poverty line, students not achieving at the State proficiency level with student populations identified under section 2406(b)(2)(A), or schools identified as in need of improvement under section 1116.
 (10)A description of how the State educational agency consulted with local educational agencies in the development of the State application.
							2408.State activities
 (a)Mandatory activitiesFrom funds made available under section 2406(a)(1)(A), a State educational agency shall carry out each of the following activities:
 (1)Identify the State challenging academic content standards and challenging student academic achievement standards that the State educational agency will use to ensure that each student is technology literate consistent with the definition of student technology literacy.
 (2)Assess student performance in gaining technology literacy consistent with paragraph (1), including through embedding such assessment items in other State tests, performance-based assessments, or portfolios, or through other means, except that such assessments shall be used only to track student technology literacy and shall not be used to determine adequate yearly progress, and widely disseminate such results.
 (3)Provide guidance, technical assistance, and other assistance, including in the priority area identified by the State pursuant to section 2407(b)(3), in using technology to improve teaching and redesign curriculum and instruction, improve educational productivity, and deliver computer-based and online assessment, and in submitting applications for funding under this part to high-need local educational agencies—
 (A)with the highest percentage or number of— (i)students not achieving at the State proficiency level; and
 (ii)student populations described in section 2406(b)(2)(A); and (B)serving schools identified as in need of improvement under section 1116.
 (b)Permissive activitiesFrom funds made available under section 2406(a)(1)(A), a State educational agency may carry out 1 or more of the following activities that assist local educational agencies:
 (1)State leadership activities and technical assistance that support achieving the purposes and goals of this part.
 (2)Developing and evaluating or utilizing research-based or innovative strategies for the delivery of specialized or rigorous academic courses and curricula through the use of technology, including distance learning technologies.
 (3)Providing, or supporting local educational agencies in providing sustained and intensive, high-quality professional development pursuant to section 2410(2)(A).
 (4)Assessing student performance in gaining technology literacy consistent with subsection (a)(2), including through embedding such assessment items in other State tests, performance-based assessments, or portfolios, or through other means.
							2409.Local applications
 Each local educational agency desiring a subgrant under this part shall submit to the State educational agency an application containing a new or updated local long-range strategic educational technology plan, and such other information as the State educational agency may reasonably require that shall include each of the following:
 (1)A description of how the local educational agency will align and coordinate the local educational agency's use of funds under this part with—
 (A)the school district technology plan; (B)the school district plans and activities for improving student achievement, including plans and activities under sections 1111, 1112, 1116, and 2123, as applicable; and
 (C)funds available from other Federal, State, and local sources. (2)An assurance that financial assistance provided under this part will supplement, and not supplant, other funds available to carry out activities assisted under this part.
 (3)A description of the process used to assess and, as needed, update technologies throughout the local educational agency.
 (4)Such other information as the State educational agency may reasonably require. (5)A description of how the local educational agency will use the subgrant funds to implement systemic school redesign, which is a comprehensive set of programs, practices, and technologies that—
 (A)collectively lead to school or school district change and improvement, improve educational productivity, and improve student achievement and technology literacy; and
 (B)incorporate all of the following elements: (i)Reform or redesign of curriculum, instruction, assessment, use of data, or other practices through the use of technology in order to increase student learning opportunity, and engagement in learning.
 (ii)Improvement of educator quality, knowledge and skills, and effectiveness through ongoing, sustainable, timely, and contextual professional development described in section 2410(2)(A)(i).
 (iii)Ongoing use of formative and other assessments and other timely data sources and data systems to more effectively identify individual student learning needs and personalize learning.
 (iv)Engagement of school district leaders, school leaders, and classroom educators. (v)Programs, practices, and technologies that are based on a review of the best available research evidence or on development and use of new and innovative designs, programs, practices, and technologies.
 (6)An assurance that the local educational agency will use not less than 40 percent of the subgrant funds to implement a program of professional development described in section 2410(2)(A).
 (7)A description of how the local educational agency will evaluate the impact of 1 or more programs or activities carried out under this part.
 (8)A description of the use of technology tools, applications, and other resources to improve student learning and achievement in the area of priority identified under paragraph (5).
 (9)A description of the priority area subgrant funds will target, identified from among the core academic subjects, grade levels, and student subgroup populations in which the most number of students served by the local educational agency are not proficient.
 (10)A description of how funds will be used to integrate technology to redesign curriculum or instruction, implement computer-based and online assessments, improve use of data to personalize learning, or improve education productivity.
						2410.Local activities
 A local educational agency that receives funds through a subgrant under section 2406(a)(2), shall carry out activities to improve student learning, technology literacy, and achievement, as follows:
 (1)Use not less than 5 percent of such funds to evaluate the impact of 1 or more programs or activities carried out under the subgrant as identified in the local educational agency's application and approved by the State educational agency.
 (2)Use funds remaining after carrying out paragraph (1) to implement a plan for systemic school redesign in 1 or more schools, in accordance with section 2409(b)(1), including each of the following:
 (A)Using not less than 40 percent of subgrant funds to ensure educators, including teachers and administrators, are technology literate, prepared to use technology to improve curriculum and instruction, and are connected online to supports and resources, including through the following:
 (i)Professional development activities supported under section 2123 to improve educator quality and skills through support for the following:
 (I)training that is ongoing, sustainable, timely, and directly related to up-to-date teaching content areas;
 (II)training in strategies and pedagogy in the core academic subjects that involve use of technology and curriculum redesign as key components of changing teaching and learning and improving student achievement and technology literacy;
 (III)training in the use of computer-based and online assessments, and in the use of student performance and other data to individualize and personalize instruction; and
 (IV)training that includes ongoing communication and follow-up with instructors, facilitators, and peers; and
 (ii)may include— (I)the use of, and training of, instructional technology specialists, mentors, master teachers, or coaches to serve as experts and train other teachers in the effective use of technology; and
 (II)the use of technology, such as distance learning and online virtual educator-to-educator peer communities, as a means for delivering professional development.
 (B)Acquiring and effectively implementing technology tools, applications, and other resources in conjunction with enhancing or redesigning the curriculum or instruction in order to—
 (i)increase student learning opportunity or access, student engagement in learning, or student attendance or graduation rates;
 (ii)improve student achievement in 1 or more of the core academic subjects; and (iii)improve student technology literacy.
 (C)Acquiring and effectively implementing technology tools, applications, and other resources to— (i)conduct ongoing formative and other assessments and rapid cycle evaluation techniques and use other timely data sources and data systems to more effectively identify and address individual student learning needs;
 (ii)support personalized student learning, including through instructional software and digital content, and encouraging the use of open-licensed digital content to the extent possible, that supports the learning needs of each student, or through providing access to high-quality courses and instructors otherwise not available except through technology and online learning; and
 (iii)conduct other activities consistent with research-based or innovative systemic school redesign, including activities that increase parental involvement and enhance accountability, instruction, and data-driven decisionmaking through data systems that allow for management, analysis, and disaggregating of student, teacher, and school data.
								.
		
